Fourth Court of Appeals
                                   San Antonio, Texas
                                           May 4, 2015

                                      No. 04-15-00089-CV

THE STATE OF TEXAS FOR THE BEST INTEREST AND PROTECTION OF G.O.R.,
                               JR.,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2015-MH-0403
                                 Kelly Cross, Judge Presiding


                                         ORDER
       This is an accelerated appeal of the trial court’s order requiring appellant to submit to
court-ordered medication. The appellant’s brief was originally due to be filed in this appeal on
March 19, 2015. Appellant’s first motion requesting an extension of time to file the brief was
granted in part, extending the deadline for filing to brief to April 8, 2015.

        On April 28, 2015, a deputy clerk of this court contacted appellant’s attorney regarding
the brief. Appellant’s attorney stated he submitted a motion for extension of time by e-filing on
April 20, 2015. The appellant’s attorney further stated the appellant’s brief would be filed by
midnight on April 28, 2015.

       Based on the telephone conversation, the deputy clerk manually searched the e-file portal
and located the motion. By order dated April 29, 2015, the motion was granted, extending the
deadline for filing the appellant’s brief to April 28, 2015. Despite the assurances made by
appellant’s attorney in his telephone conversation with the deputy clerk, the brief has not been
filed.

       Appellant’s attorney is appointed to represent the appellant in this appeal. It is therefore
ORDERED that appellant’s attorney respond to this court in writing no later than May 11, 2015.
The response should state a reasonable explanation for failing to timely file the brief and
demonstrate the steps being taken to remedy the deficiency. If appellant’s attorney fails to
provide a reasonable explanation, this appeal will be abated to the trial court for the appointment
of new counsel.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of May, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court